FILED
                             NOT FOR PUBLICATION                             MAR 22 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN GABRIEL GALLEGOS SERAFIN,                   No. 14-73003

               Petitioner,                       Agency No. A200-157-504

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Juan Gabriel Gallegos Serafin, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Whether a crime involves moral turpitude is a question of law, which we review de

novo. Cervantes v. Holder, 772 F.3d 583, 587 (9th Cir. 2014). We review for

abuse of discretion the denial of a continuance. Garcia v. Lynch, 798 F.3d 876,

881 (9th Cir. 2015). We deny in part and dismiss in part the petition for review.

      Under the modified categorical approach, the agency correctly concluded

that Gallegos Serafin’s conviction under California Penal Code § 273.5(a) was a

crime involving moral turpitude that rendered him statutorily ineligible for

cancellation of removal, where Gallegos Serafin’s declaration entering his guilty

plea refers to count 1 of the complaint, and count 1 of the complaint specifies that

the victim was the mother of his child. See 8 U.S.C. § 1229b(b)(1)(C) (specifying

classes of criminal convictions that preclude a grant of cancellation of removal,

including crimes involving moral turpitude); Coronado v. Holder, 759 F.3d 977,

986 (9th Cir. 2014) (“Where the minute order or other equally reliable document

specifies that a defendant pleaded guilty to a particular count of a criminal

complaint, the court may consider the facts alleged in the complaint.”); Morales-

Garcia v. Holder, 567 F.3d 1058, 1065 (9th Cir. 2009) (a conviction under

§ 273.5(a) may be a crime involving moral turpitude if the defendant has a “special

relationship” with the victim). Contrary to Gallegos Serafin’s contention, the

phrase “as charged in the complaint” is not required here because it is


                                           2                                    14-73003
unambiguous that the plea refers to the complaint. See United States v. Torre-

Jimenez, 771 F.3d 1163, 1168-69 (9th Cir. 2014).

      In light of this dispositive determination, we do not reach Gallegos Serafin’s

contentions regarding his drug paraphernalia conviction. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      The agency did not abuse its discretion in concluding that Gallegos Serafin

failed to establish good cause for a continuance to seek post-conviction relief. See

8 C.F.R. § 1003.29; Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[T]he

IJ [is] not required to grant a continuance based on . . . speculations.”).

      We lack jurisdiction to consider Gallegos Serafin’s unexhausted contentions

regarding voluntary departure. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                 14-73003